DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 12/20/2018 and the Preliminary Amendment filed on 11/06/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 24-29, 31-37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20140040120) in view of Gailloux et al (US 8639291).

As per claim 21, Cho teaches a system comprising:
a battery; (See Cho Paragraph 0087 and 0149)
multiple subsystems; (See Cho Paragraph 0057)
and a field detector, (See Cho Paragraph 0024)
wherein the system is configured to:
determine that a low battery event has occurred; (See Cho Paragraph 0009, 0031, 0099, 0104, 0116 and 0119)
and in response to the determination that a low battery event has occurred: prevent the multiple subsystems from receiving power from the battery; (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119, light operating system.)
Cho does not explicitly teach provide the field detector with a field operating power from the battery in order to operate the field detector. 
However, Gailloux teaches provide the field detector with a field operating power from the battery in order to operate the field detector in low battery state. (See Gailloux Col. 7 Line 33-44 and 47-50)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NFC mobile system taught by Cho with teaching from Gailloux to continue supply the NFC transceiver with power from the battery of the mobile during low battery state. One of ordinary skill in the art would have been motivated as providing power to the NFC transceiver in low battery state allows the NFC transceiver to normally function when the NFC function is desired over other subsystem.


	a user interface, (See Cho Paragraph 0075) wherein: 
when the field detector is provided with the field operating power, the system is further configured to detect a target system using the field detector; (See Gailloux Col. 7 Line 33-44 and 47-50)
and when the target system is detected, the system is further configured to present a notification interface on the user interface. (See Cho Paragraph 0009, 0099-0101, 0112, 0116, 0121, 0124, 0131 and 0141)

As per claim 24, Cho in view of Gailloux teaches:
wherein the system is further configured to: determine that a charge level of the battery is at or below a wallet off threshold that is less than a threshold of the low battery event; and in response to the determination that the charge level of the battery is at or below the wallet off threshold, operate the field detector as a passive transaction device. (See Cho Paragraph 0120 and 0141)

As per claim 25, Cho in view of Gailloux teaches:
a subsystem of the multiple subsystems comprises a cellular subsystem for conducting telephone calls; (See Cho Paragraph 0065)
in response to the determination that the low battery event has occurred, the system is further configured to: prevent the cellular subsystem from conducting telephone calls; and detect a target system by the field detector; (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119, see Cho’s definition of “power off state.”)
 (See Cho Paragraph 0009, 0099-0101, 0112, 0116, 0121, 0124, 0131 and 0141)

As per claim 26, Cho in view of Gailloux teaches:
a touch sensor, wherein, in response to the determination that the low battery event has occurred, the system is further configured to:  3Preliminary AmendmentP19542USX1C1activate the touch sensor; and display a device status by the activated touch sensor. (See Cho Paragraph 0086, 0133 and 0144)

As per claim 27, Cho in view of Gailloux teaches:
determining that a charge level of the battery is at or below a wallet off threshold that is less than the wallet mode threshold; (See Cho Paragraph 0120 and 0141)
in response to the determining that the charge level of the battery is at or below the wallet off threshold, preventing the NFC device from receiving any current from the battery. (See Cho Paragraph 0120 and 0141)

As per claim 28, Cho teaches a system comprising:
a central processing unit (CPU); (See Cho Paragraph 0089)
multiple subsystems operatively coupled to the CPU; (See Cho Paragraph 0057)
a near field communication (NFC) device operatively coupled to the CPU; (See Cho Paragraph 0024)

and a battery operatively coupled to the PMU, (See Cho Paragraph 0087 and 0149) wherein, when a charge level of the battery is at or below a wallet mode threshold: the multiple subsystems are prevented from receiving a current from the battery; 
Cho does not explicitly teach provide the NFC device with a field operating power from the battery in order to operate the field detector. 
However, Gailloux teaches provide the NFC transceiver with a field operating power from the battery in order to operate the field detector in low battery state. (See Gailloux Col. 7 Line 33-44 and 47-50)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NFC mobile system taught by Cho with teaching from Gailloux to continue supply the NFC transceiver with power from the battery of the mobile during low battery state. One of ordinary skill in the art would have been motivated as providing power to the NFC transceiver in low battery state allows the NFC transceiver to normally function when the NFC function is desired over other subsystem.

As per claim 29, Cho in view of Gailloux teaches:
a user interface configured to display a notification interface when the field detector has detected a target system and 4Preliminary AmendmentP19542USX1C1 when the charge level of the battery is at or below the wallet mode threshold. (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119, light operating system.)

a wallet off threshold that is less than the wallet mode threshold, wherein, when the charge level of the battery is at or below the wallet off threshold, the NFC device is capable of operating as a passive transaction device. (See Cho Paragraph 0120 and 0141)

As per claim 32, Cho in view of Gailloux teaches:
wherein, a subsystem of the multiple subsystems includes a cellular subsystem for conducting phone calls, (See Cho Paragraph 0065)
 and when the charge level of the battery is at or below the wallet mode threshold: the cellular subsystem is prevented from conducting phone calls; (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119, see Cho’s definition of “power off state.”)
and the NFC device is capable of providing payment account data to a target system detected by the field detector. (See Cho Paragraph 0009, 0099-0101, 0112, 0116, 0121, 0124, 0131 and 0141)

As per claim 33, Cho in view of Gailloux teaches:
a touch sensor configured to cause a user interface of the system to display an NFC device status when the touch sensor is activated and the charge level of the battery is at or below the wallet mode threshold. (See Cho Paragraph 0086, 0133 and 0144)

As per claim 34, Cho in view of Gailloux teaches:


As per claim 35, Cho teaches a device comprising:
a network antenna; (See Cho Paragraph 0065)
a near field communication (NFC) system; (See Cho Paragraph 0024)
a central processing unit (CPU) operatively coupled to the NFC system; (See Cho Paragraph 0089)
and a battery configured to provide current to the network antenna, CPU, and NFC system, (See Cho Paragraph 0087 and 0149)
wherein, when a charge of the battery is at or below a low charge threshold: (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119)
the network antenna is prevented from receiving current from the battery, (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119)
Cho does not explicitly teach provide the NFC device with a field operating power from the battery in order to operate the field detector. 
However, Gailloux teaches provide the NFC transceiver with a field operating power from the battery in order to operate the field detector in low battery state. (See Gailloux Col. 7 Line 33-44 and 47-50)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NFC mobile system taught by Cho with teaching from Gailloux to continue supply the NFC transceiver with power from the battery of the mobile during 

As per claim 36, Cho in view of Gailloux teaches:
when the NFC system detects the target system, a transaction current, which is greater than the field operating current, is provided to the NFC system in order to conduct a payment transaction between the cellular device and the target system. (See Cho Paragraph 0009, 0099-0101, 0112, 0116, 0124, 0131 and 0141, a standby current.)

As per claim 37, Cho in view of Gailloux teaches:
a memory storing account data related to multiple payment accounts, wherein the NFC system is capable of transmitting at least a portion of the account data to the target system when the battery is at or below the low charge threshold. (See Cho Paragraph 0076 and 0102)

As per claim 39, Cho in view of Gailloux teaches:
a user interface configured to display a payment prompt related to a payment transaction between the target system and the NFC system when the battery is at or below the low charge threshold, wherein the payment prompt includes a list of one or more accounts for a user to choose as a source of funds for the payment transaction.  (See Cho Paragraph 0009, 0099, 0104, 0116 and 0119)

As per claim 40, Cho in view of Gailloux teaches:
wherein a transaction current provided to the NFC system is restricted to a peak value during a duty cycle of a payment transaction in order to enable the NFC system to conduct multiple payment transactions when the charge of the battery is at or below the low charge threshold. (See Cho Paragraph 0101)

s 23, 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20140040120) in view of Gailloux et al (US 8639291), further in view of Mardikar et al (US 2009/0307139).

As per claims 23, 30 and 38, Cho in view of Gailloux does not teach a fingerprint scanner, wherein fingerprint data is capable of being transmitting to the target system for validating a payment transaction when the battery is at or below the low charge threshold.
However, Mardikar teaches a NFC transaction system that uses fingerprint identification data as transaction validation. (See Mardikar Paragraph 0035, 0048 and 0055)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the NFC mobile system taught by Cho in view of Gailloux with teaching from Mardikar to utilize fingerprint data as transaction validation data. One of ordinary skill in the art would have been motivated as biometric credential like fingerprint provides additional security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3698